                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:16-CR-327 JCM (GWF)
                 8                                           Plaintiff(s),                   ORDER
                 9            v.
               10     BENJAMIN MCCARTY,
               11                                          Defendant(s).
               12
               13     Presently before the court is the government’s motion to dismiss. (ECF No. 30). Defendant

               14     Benjamin McCarty filed a response. (ECF No. 31). The government did not file a reply and the
                      time to do so has passed.
               15
                             Also before the court is the defendant’s motion to dismiss. (ECF No. 29). The government
               16
                      did not file a response and the time to do so has passed.
               17
                             On September 12, 2017, defendant entered into a pretrial diversion agreement (“PDA”)
               18
                      under which defendant was subject to pretrial supervision for a period of 18 months. (ECF No.
               19     28). The PDA provides that the government will not prosecute the charges in the indictment if
               20     defendant successfully completes the program. Id.
               21            The parties represent that on March 11, 2019, the U.S. Pretrial Services Office reported
               22     that defendant successfully completed the program and recommended termination. (ECF Nos. 29,

               23     30, 31). Good cause appearing, the court will dismiss the indictment pursuant to Federal Rule of
                      Criminal Procedure 48(a).
               24
                             Accordingly,
               25
                             IT IS HEREBY ORDERED, ADUDGJED, and DECREED that the government’s motion
               26
                      to dismiss (ECF No. 30) be, and the same hereby is, GRANTED.
               27
                             IT IS FURTHER ORDERED that defendant’s motion (ECF No. 29) be, and the same
               28     hereby is, DENIED as moot.

James C. Mahan
U.S. District Judge
                1     The clerk shall close the case accordingly.
                2
                      DATED March 26, 2019.
                3
                                                            __________________________________________
                4                                           UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                          -2-
